DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments (at page 9 and 10) regarding the Hung reference, as best as can be understood, the Examiner disagrees. It appears that Applicant is arguing about how Hung operates (e.g. the method of making media available). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
In response to applicant’s argument (at page 10) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not including microfluidic device dimensions and characteristics within at least one of the compartments) are not recited in the rejected claim(s). Although the claims are interpreted in light 
In response to Applicant’s arguments (at page 11 and 12), the references are interpreted in a different light in view of the amended claim. Therefore, applicant’s arguments are moot.
In response to applicant’s argument (at page 13) that the compartment of Hung would be inoperable, applicant is reminded that attorney arguments cannot take the place of evidence in the record. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See § MPEP 716.01(c) (II).
In response to applicant’s arguments (at page 14 and 15) regarding cells being culture in the compartments, the examiner disagrees. While claim 1 is drawn to a cell culture apparatus, claim 1 does not require that cells are cultured in the compartments. Furthermore, the Hung reference is drawn to a “cell culture device”, see at least paragraphs 11-16. Therefore, it is clear that Hung at least suggests that cells are to be cultured within its cell culture chambers.
In response to applicant’s arguments (at page 16) regarding the “common wall” against the Hung reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See § MPEP 2145 (IV). 
Claim 1 was rejected over Hung in view of Bader, White and Leen. White discloses a cell culture apparatus as discussed in at least paragraph 46 comprising: at least two adjacent compartments 106 and 108 separated by a common wall 604 and adapted to hold a volume of medium, at least one passage 110 an opening through the common wall 604 connecting the bottom .

    PNG
    media_image1.png
    911
    927
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 21-23, 25-28, 30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (hereinafter Hung) US 2013/0171682 in view of Bader  US 6,908,767 and White et al. (hereinafter White) WO 2014/121289 further in view of Leen et al. (hereinafter Leen) US 2011/0182870.
Regarding Claim 1, Hung discloses at least a first compartment, a second compartment, and a third compartment each compartment separated by a wall as shown in Figs. 7, 11A and 11B with each compartment including a gas permeable barrier and adapted to hold medium as discussed in at least paragraph 81 and 96, not including medium mixing equipment, medium perfusion equipment, or gas pumping equipment as discussed in at least paragraphs 49 and 68; also see whole document.
Hung does not explicitly disclose that the gas permeable barrier forms the bottom of the compartment.

It would have been obvious to one of ordinary skill in the art to modify Hung with a gas permeable bottom as taught by Bader because it is well known in the art that growing and/or treating cells requires a steady supply of gas (e.g. oxygen) via direct gas transfer in order to improve cell culture efficiency.
Hung in view of Bader does not explicitly disclose a common wall, at least one open passage through the common wall connecting the bottom of adjacent compartments, wherein the bottoms of the compartments and the bottom of the open passages are in a common horizontal plane.
White discloses a cell culture apparatus as discussed in at least paragraph 46 comprising: at least two adjacent compartments 106 and 108 separated by a common wall 604 and adapted to hold a volume of medium, at least one passage 110 an opening through the common wall 604 connecting the bottom of adjacent compartments that allows the contents of the compartment to communicate with another compartment wherein the bottoms of the compartments and the bottom of the open passages are in a common horizontal plane as shown in Fig. 6 reproduced below.

    PNG
    media_image1.png
    911
    927
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Hung in view of Bader with a common wall such that the bottoms of the compartments and the bottom of the open passages in a common horizontal plane as taught by White to selectively allow fluid communication between the compartments and to determine characteristics of cellular migration because cellular assays are important in characterization of various types of malignant cells and also in characterization of other cells under various stimulations.
Hung in view of Bader and White does not explicitly disclose a volume to bottom footprint ratio of at least 2.
Leen teaches a cell culture device comprising wells wherein the volume to bottom footprint ratio of at least 2 as discussed in at least paragraph 61.

Furthermore, it is noted that such modification would require a mere change in size or dimension of the device, i.e. volume and/or ratio, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding Claim 2, Hung teaches wherein the gas permeable bottoms are comprised of silicone (PDMS layer) as discussed in at least paragraph 125.
Regarding Claim 3, Hung does not disclose a removable lid.
Bader discloses a removable lid (cover plate 10 is connected to the cell culture plate 1 by screws 11) as discussed in at least Col. 3 lines 25-32 and shown in Fig. 4.
It would have been obvious to one of ordinary skill in the art to modify Hung with a removable lid as taught by Bader in order to improve cell culture efficiency and provide access to the test cells for sampling.
Claim 4, Hung teaches wherein at least one compartment includes a matrix as discussed in at least paragraphs 76 and 81.
Regarding Claim 5, Hung teaches wherein the matrix is attached to the bottom as discussed in at least paragraph 60 and 69 and shown in Fig. 5A.
Regarding Claim 6, Hung teaches wherein the matrix (gel) is not a solid substance as discussed in at least paragraphs 76 and 78.
Regarding Claim 10, Hung in view of Bader does not explicitly discloses wherein the compartment may be in the shape of a square.
However, it would have been an obvious matter of design choice to change the shape of the compartment to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(A).
Regarding Claim 21, Hung does not disclose wherein the bottom of at least one compartment is textured.
Bader discloses wherein the bottom of at least one compartment is textured (microporous design) as discussed in at least paragraph Col. 5, lines 28-32.
Regarding Claim 22, Hung does not disclose a removable lid.
Bader discloses a removable lid [10] that does not allow a gap for gas transfer to the compartments as shown in Fig. 4.
It would have been obvious to one of ordinary skill in the art to modify Hung with a removable lid as taught by Bader in order to improve cell culture efficiency and provide access to the test cells for sampling.
With respect to the intended use limitations (gas transfer), the device disclosed by the combination of Hung and Bader is structurally the same as the instantly claimed. Thus, in the 
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §§ 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim and “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”
Regarding Claim 23, Hung does not explicitly disclose wherein at least one passage is a slot that forms a complete break in the wall between two compartments.
White discloses wherein at least one passage is a slot [610] that forms a complete break in the wall between two compartments as shown in Fig. 6.
It would have been obvious to one of ordinary skill in the art to modify Hung with passage arrangement as taught by White in order to improve cell culture efficiency.
In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least three compartments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
With respect to the intended use limitations (cell migration), the device disclosed by the combination of Hung, Bader and White is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of the combination of Hung, Bader and White is capable of providing the operating conditions as listed in the intended use section of the claim.

Regarding Claim 25, Figs. 7-9 of Hung and White in paragraph 43 show wherein the compartments are circular shaped.
In the alternative, it would have been an obvious matter of design choice to change the shape of the compartment to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(A).
Regarding Claim 26, Hung does not explicitly disclose wherein at least one passage includes a closure.
 White discloses wherein at least one passage includes a closure [614] that can be opened or closed.
It would have been obvious to one of ordinary skill in the art to modify Hung with a closure as taught by White in order to improve cell culture efficiency and provide access to the test cells for sampling.
Regarding Claim 27, Hung teaches wherein there are six compartments (96 well plate) as discussed in at least paragraphs 19 and 57. 
Regarding Claim 28, Hung does not explicitly disclose wherein there is only one passage between each compartment.
White discloses wherein there is only one passage between each compartment as shown in Fig. 6.

Regarding Claim 30, Hung in view of Bader does not explicitly disclose wherein the gas permeable bottom is hydrophobic.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a hydrophobic gas permeable bottom, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claim 32, Hung in view of Bader and White does not disclose wherein the medium volume to bottom footprint ratio is 2 to 15.
Leen teaches a cell culture device comprising wells wherein the medium volume to bottom footprint ratio is 2 to 15 as discussed in at least paragraph 61.
Since, Hung discloses that the parameters/dimensions of the cell culture devices are provided as examples and do not limit the invention, it would have been obvious to one of ordinary skill in the art to modify Hung in view of Bader and White with the volume capacity as defined by Leen in order to house more cells per compartment, feed the device less frequently, and scale the device up without increasing the footprint thereby increasing the culture efficiency.
Regarding Claim 33, Hung discloses wherein the compartments are not symmetrical as shown in Figs. 7, 11B and 12A. White also discloses wherein the compartments are not symmetrical as shown in Fig. 6.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung US 2013/0171682 in view of Bader US 6,908,767 and White WO 2014/121289 further in view of Leen US 2011/0182870 as applied above in claims 1-6, 10, 21-23, 25-28, 30, 32-33 and further in view of Silbergleit et al. (hereinafter Silbergleit) US 2010/0103410.
Regarding Claims 7 and 8, Hung in view of Bader, White and Leen does not disclose wherein at least one wall or the bottom of at least one compartment is tinted in color.
Silbergleit teaches a microplate that can be used for cell culture as discussed in at least paragraph 59 wherein the at least one wall/bottom of at least one compartment is tinted in color as discussed in at least paragraphs 29 and 32.
It would have been obvious to one of ordinary skill in the art to modify Hung in view of Bader, White and Leen with the tint of color as taught by Silbergleit in order to accurately keep track of which wells are filled with the liquid and which wells are empty, thus providing a visual indicator.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796